DETAILED ACTION
1	This action is responsive to the amendment filed on February 04, 2021.
2	The rejection of the claims under 112, second paragraph, is withdrawn because of the applicant’s amendment.
3	The provisionally rejection of the claims on the nonstatutory double patenting as being unpatentable over the claims of the copending applications No. 16/888,821 and 16/888,835 is maintained for the reasons set forth in the previous Office action that mailed on November 04, 2020.
4	The rejections of the claims under 103 over Samain (US 2016/0367462 A1) alone or in view of Eliu et al. (US 2007/0124872 A1) are withdrawn because the primary reference of Samain (US’ 462 A1) teaches a method for dyeing hair comprising the first step of contacting the hair with an ionic liquid composition comprising aminoarylazodimethylimidazolium chloride (see page 5, Example 3), wherein the hair is not a color-treated hair that has pre-dyed with at least one cationic direct dye as claimed.  
Response to Applicant’s Arguments
5	Applicant’s arguments with respect to the rejections of the claims under 112, second paragraph and 103, have been considered but are moot because the rejections are withdrawn.
In response to applicant’s request to hold in abeyance a response, such as, a terminal 
disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the
 rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761